In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-06-440 CR

____________________


MARGARET CHRISTINE FANALI, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 359th District Court
Montgomery County, Texas

Trial Cause No. 06-04-03205-CR




MEMORANDUM OPINION
 Margaret Christine Fanali entered a non-negotiated guilty plea to possession of a
controlled substance, cocaine, in an amount of one gram or more but less than four grams,
and pled true to the repeat offender enhancement allegations that were included in the
indictment.  See Tex. Health & Safety Code Ann. § 481.115(c) (Vernon 2003); Tex. Pen.
Code Ann. § 12.42(a)(3) (Vernon Supp. 2006). The trial court convicted Fanali and imposed
a sentence of seven years of confinement in Texas Department of Criminal Justice --Correctional Institutions Division. 
	On appeal, Fanali's counsel filed a brief that presents counsel's professional
evaluation of the record and concludes the appeal is frivolous.  See Anders v. California, 386
U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).  On March 1, 2007, we granted an extension of time for appellant to file a pro
se brief.  We received no response from appellant. 
	We reviewed the appellate record, and we agree with counsel's conclusion that no
arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005); cf. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm
the trial court's judgment. (1)

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice
Submitted on May 29, 2007
Opinion Delivered June 6, 2007
Do not publish

Before Gaultney, Kreger and Horton, JJ.
1.   Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.